Citation Nr: 1024310	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for a left foot 
disorder, to include as secondary to a service-connected 
lumbosacral spine disability.

5.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a service-connected 
lumbosacral spine disability.

6.   Entitlement to a disability rating in excess of 10 
percent for residuals of a left thumb injury.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to 
December 1987 and from January 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2004 and February 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in April 2010.  A transcript of the hearing is of 
record.

The Board notes that the Veteran also appealed the August 
2004 decision of the RO that denied entitlement to service 
connection for a low back disorder.  However, after he 
perfected his appeal, the RO granted service connection for 
lumbosacral syndrome in a June 2007 rating decision.  
Accordingly, as this constitutes a full grant of benefits, 
the issue is no longer on appeal.  

The issues of entitlement to an initial rating in excess of 
10 percent for residuals of a left thumb injury, entitlement 
to service connection for a bilateral knee disorder, and of 
entitlement to service connection for a left foot disorder, 
to include as secondary to a service-connected lumbosacral 
spine disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

In June 2007, prior to the promulgation of a decision in the 
current appeal, the Veteran asked that his claims for 
entitlement to service connection for headaches, a sleep 
disorder, and a right foot disorder be withdrawn from 
appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for headaches have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2009).  

2.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for a sleep disorder have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2009).  

3.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for a right foot disorder have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).  



(CONTINUED NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Appeals

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2009).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).  

Here, following receipt of a Statement of the Case, the 
Veteran filed a substantive appeal (VAF 9) appealing the 
issues of entitlement to service connection for headaches, a 
sleep disorder, and a right foot disorder.  Thereafter, in a 
statement submitted in June 2008, the Veteran asked that his 
appeals of entitlement to service connection for headaches, a 
sleep disorder, and a right foot disorder be withdrawn from 
appellate review.  In view of his expressed desires, the 
Board concludes that further action with regard to these 
issues is not appropriate.  The Board does not have 
jurisdiction over the withdrawn issues, and, as such, his 
appeals regarding entitlement to service connection for 
entitlement to service connection for headaches, a sleep 
disorder, and a right foot disorder are hereby dismissed.  


ORDER

Service connection for headaches is dismissed without 
prejudice.

Service connection for a sleep disorder is dismissed without 
prejudice.

Service connection for a right foot disorder is dismissed 
without prejudice.




REMAND

With regard to the remaining issues on appeal, the Board 
finds that additional development is required.  As an initial 
matter, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) (2009); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was provided with VA examinations 
in July 2004 and July 2007 to determine the nature and 
etiology of his bilateral knee disorder, and, in both 
examinations, it was determined that the Veteran did not have 
a current bilateral knee disability.  Neither report included 
an discussion on the cause of the Veteran's complaints of 
knee pain.  However, the Board notes that the most recent 
July 2007 VA examination did not conduct an X-ray of the 
knees despite the fact that, in April 2007, the his private 
physician provided an impression of arthritis (the Board 
parenthetically notes that the assessment of arthritis was 
provided after the Veteran complained of bilateral knee and 
back pain, although it is unclear from the record whether the 
diagnosis of arthritis pertained to his knees or to his back 
or to both).  In addition, an August 2008 private treatment 
report also noted complaints of bilateral pain and swelling 
and found objective evidence of crepitus upon examination.  

In light of the fact that additional private treatment 
records have been provided demonstrating ongoing treatment 
for bilateral knee complaints, as well as a possible 
diagnosis of arthritis, the prudent and thorough course of 
action is to afford the Veteran a new VA examination to 
ascertain the current nature and etiology of his knee 
disorder.   The Board is distinctly aware of the fact that a 
disability of the knees was not identified at either VA 
examination, which was ostensibly the reason why a nexus 
opinion was not provided.  However, in McClain v. Nicholson, 
21 Vet. App. 319 (2007), the Court held that so long as the 
veteran had a diagnosed disability during the pendency of the 
claim, service connection criteria requiring a current 
disability was satisfied.   Therefore, on remand, the Veteran 
should be afforded another VA examination, with an 
interpretation of X-ray findings, to determine whether he has 
a current disability, such as arthritis, of the knees, and 
provide a nexus opinion with regard to the same.

With regard to the Veteran's left foot disorder, the Board 
recognizes that he sought treatment for chronic left foot 
pain in 1985 during service.  Although the Veteran was 
likewise provided two VA examinations in July 2004 and July 
2007 to evaluate the nature and etiology his claimed left 
foot disorder, the Board finds that the opinions rendered are 
insufficient for evaluation purposes.  Specifically, the July 
2004 opinion determined that the Veteran's left foot 
disability was congenital in nature and that it did not 
permanently increase in severity as a result of active duty 
service.  However, no rationale whatsoever was provided in 
conjunction with the opinion.  In addition, while the July 
2007 VA examiner stated that the Veteran's "preexistent" 
congenital condition was not permanently worsened by service 
beyond its natural progression, there is no rationale 
provided for why the Veteran's left foot and Achilles tendon 
complaints were found to be congenital or preexisting and not 
otherwise found to be related to service, including the 
symptoms that he demonstrated in service, or as secondary to 
his service-connected back disability.  See Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion.)

Given the existence of in-service symptoms associated with 
the left foot, and in light of the fact that the existing 
opinions are found to lack adequate explanations for the 
findings rendered, the Board concludes that another opinion 
is required in this case.  Specifically, an adequate 
rationale for the examiner's conclusions must be provided, 
and, if the VA examiner determines that the Veteran's left 
foot is the result of a congenital disorder and is not 
otherwise related to service or related to his service-
connected back disability, the examiner must explain the 
reasons for this conclusion.   See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (indicating that VA is obligated to 
provide an adequate examination once it chooses to administer 
one).  


Finally, with regard to his increased rating claim, in his 
April 2010 hearing, the Veteran testified that his thumb 
disability had worsened since his last VA examination in July 
2004.  See T. at p. 7-8.  VA's General Counsel has stated 
that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not 
required to direct a new examination simply because of the 
passage of time, a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  Accordingly, he should be afforded another VA 
examination for the purpose of determining the current 
severity of his service-connected thumb disability.  Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Moreover, as the Veteran 
stated that he experiences numbness in his thumb, the VA 
examiner is also directed to perform a neurological 
examination of the thumb in addition to orthopedic testing.  

Accordingly, the case is REMANDED for the following actions:

1.   Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his bilateral knee complaints.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  

All pertinent pathology should be noted in 
the examination report, including the 
Veteran's complaints of pain, swelling, 
and crepitus of the knees.  X-rays and 
range of motion testing should be 
conducted.

For each knee disability found on 
examination, the VA examiner is requested 
to offer an opinion as to whether it is 
least as likely as not (a 50 percent 
probability or higher) that the Veteran's 
knee disability is (1) related to service, 
or (2) is related to or aggravated by his 
service-connected lumbosacral syndrome.  

All opinions provided must be thoroughly 
explained, and an adequate rationale for 
any conclusions reached should be 
provided.   If the examiner determines 
that a disability of the knees does not 
exist, such should be stated with 
discussion of the evidence that supports 
that conclusion.  If any requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his left foot complaints.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  

All pertinent pathology should be noted in 
the examination report, including the fact 
that the Veteran's entrance examination is 
silent for any left foot complaints or 
symptomatology, he was diagnosed with 
"chronic foot pain" in an August 1985 
service treatment report, and his 
statements asserting that he did not have 
any problems with his left foot disorder 
prior to service.  X-rays and range of 
motion testing should be conducted.

For each left foot disability found on 
examination, the VA examiner is requested 
to offer an opinion as to whether it is 
least as likely as not (a 50 percent 
probability or higher) that the Veteran's 
left foot disability (1) had its onset in 
service, (2) is otherwise etiologically 
related to his active service, or (3) is 
related to or aggravated by his service-
connected lumbosacral syndrome.   

If it is determined that the Veteran has a 
left foot disability that preexisted his 
active service, the examiner must identify 
clear and unmistakable evidence that 
establishes such a finding as well as 
clear and unmistakable evidence that shows 
that the disability was not 
aggravated/worsened by active service.

All opinions provided, including any 
opinion rendered as to whether the 
Veteran's left foot disorder is congenital 
in nature (preexisting service), must be 
thoroughly explained, and an adequate 
rationale for any conclusions reached 
should be provided.   If the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected left thumb 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  

All pertinent pathology should be noted in 
the examination report, including the 
Veteran's complaints of pain and numbness 
in the left thumb.  Neurological and range 
of motion testing should be conducted.  

4.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted, the RO must furnish a 
supplemental statement of the case, and 
the Veteran and his representative should 
be provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should be then 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


